DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US. Pub. No. 2016/0129274 A1) in view of Thomas et al. (US. Pub. No. 2009/0216068 A1; hereinafter “Thomas”)

Regarding claim 1, Park teaches a magnetic therapy device (see Park, fig. 1, 110, 130), comprising: 
an interface configured (see Park, fig. 1, 120, 130, para. [0067-68], Bluetooth from phone 130) to receive an audio spectrum electrical signal from an audio signal port (see Park, fig. 11B, para. [0084], 50-150hz with the audible spectrum of 20-20khz); 
a coil, configured to emit a magnetic field in response to the audio spectrum electrical signal (See Park, fig. 2, coil 112, para. [0037]); 
a load device configured to present a predetermined minimum load to the audio signal port (See Park, fig. 1, 120, para. [0073-74]); and 
a shell, surrounding the coil, configured to permit the magnetic field to pass therethrough undistorted (see Park, fig. 1, 110, para. [0069]). 
Park is silent to teaching that wherein the load device is an impedance load device configured to present a predetermined minimum impedance. 
In the same field of endeavor, Thomas teaches a device wherein the load device is an impedance load device configured to present a predetermined minimum impedance (see Thomas, para. [0064], 58 Ohms). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Park with the teaching of Thomas in order to provide a functional electrical circuitry without electrify the users and improved therapy (see Thomas, para. [0011]). 

Regarding claim 2, the combination of Park and Thomas teaches the magnetic therapy device according to claim 1, wherein the magnetic field has a field strength of between 0.01 mTesla and 5 mTesla at a distance of 1 cm in response to an oscillating electrical signal at a voltage of 1 V peak-to-peak at 100 Hz (see Thomas, fig. 20, 21, para. [0139]).

Regarding claim 3, the combination of Park and Thomas teaches the magnetic therapy device according to claim 1, wherein the impedance load device presents an impedance of at least 30 Ohms to the audio signal port  (see Thomas, para. [0064], 58 Ohms).

Regarding claim 4, the combination of Park and Thomas teaches the magnetic therapy device according to claim 1, wherein the impedance load device presents an impedance of between 8 and 100 Ohms to the audio signal port (see Thomas, para. [0064], 58 Ohms).

Regarding claim 5, the combination of Park and Thomas teaches the magnetic therapy device according to claim 1, wherein the coil has an external diameter of between about 2 mm and 20mm and comprises at least 5 turns, and the shell comprises a spherical surface having a diameter of at least 2 cm (see Thomas, fig. 4, para. [0064,72]).

Regarding claim 7, the combination of Park and Thomas teaches the magnetic therapy device according to claim 1, wherein the impedance load device has a transfer function having a pole at about 3 kHz (see Thomas, fig. 20, 21, para. [0141]). 

Regarding claim 9, the combination of Park and Thomas teaches the magnetic therapy device according to claim 1, wherein the interface comprises a Bluetooth receiver (see Park, para. [0067-68]).

Regarding claim 10, the combination of Park and Thomas teaches the magnetic therapy device according to claim 1, in combination with a smartphone under control of a smartphone app, wherein the audio spectrum electrical signal is received from the smartphone (see Park, fig. 1, phone 130).

Regarding claim 11, the combination of Park and Thomas teaches the magnetic therapy device according to claim 1, wherein the smartphone app is configured to receive a user input to the smartphone, to produce oscillating magnetic fields corresponding to the audio spectrum electrical signal having at least two different states, under control of the smartphone app, comprising a first state with a different distribution of frequencies than a second state (see Park, para. [0076]).

Regarding claim 12, Park teaches a magnetic therapy method, comprising:
receiving an audio spectrum electrical signal from an audio signal port (see Park, fig. 1, 120, 130, para. [0067-68], Bluetooth from phone 130), into a load device which presents a predetermined minimum load to the audio signal port (See Park, fig. 1, 120, para. [0073-74]);
emitting a magnetic field in response to the audio spectrum electrical signal from a coil surrounded with a shell, configured to permit the magnetic field to pass therethrough undistorted (See Park, fig. 2, coil 112, para. [0037]); and
defining the audio spectrum electrical signal with a smartphone app on a smartphone  (see Park, fig. 1,  130, para. [0076]).
Park is silent to teaching that wherein the load device is an impedance load device configured to present a predetermined minimum impedance. 
In the same field of endeavor, Thomas teaches a method wherein the load device is an impedance load device configured to present a predetermined minimum impedance (see Thomas, para. [0064], 58 Ohms). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Park with the teaching of Thomas in order to provide a functional electrical circuitry without electrify the users and improved therapy (see Thomas, para. [0011]).

Regarding claims 13-18, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 11, 2, 4, 5, 9 and 10, respectively. 

Regarding claim 19, the combination of Park and Thomas teaches the magnetic therapy method according to claim 12, further moving the shell with respect to skin during emission of the audio spectrum magnetic field (see Park, para. [0079]).

Regarding claim 20, Park teaches an electromagnetic field therapy device, comprising:
a coil (See Park, fig. 2, coil 112, para. [0037]), configured to emit an oscillating magnetic field corresponding to an audio spectrum signal from a smartphone (see Park, fig. 11B, para. [0084], 50-150hz with the audible spectrum of 20-20khz), under control of a smartphone app (see Park, fig. 1, phone 130, para. [0076]);
a shell, having an outer surface configured for contact with human or animal skin, which does not perturb the oscillating magnetic field (see Park, fig. 1, 110, para. [0069]); and 
a circuit within the cover, configured to electrically filter the audio spectrum signal and present a load to a signal source, the electromagnetic field therapy device being configured to generate the oscillating magnetic field having a magnetic field strength (see Park, fig. 1, 120, para. [0074]). 
Park is silent to teaching that wherein the circuit configured to present an impedance of at least 8 Ohms, and the magnetic field strength between about 10 uTesla and 5 mTesla at a distance of 1 cm from the shell. 
In the same field of endeavor, Thomas teaches a device wherein the circuit configured to present an impedance of at least 8 Ohms (see Thomas, para. [0064], 58 Ohms), and the magnetic field strength between about 10 uTesla and 5 mTesla at a distance of 1 cm from the shell (see Thomas, fig. 20, 21, para. [0139]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Park with the teaching of Thomas in order to provide a functional electrical circuitry without electrify the users and improved therapy (see Thomas, para. [0011]). 

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Thomas as applied to claim 1 above, and further in view of Becker (US. Pub. No. 2005/0182287 A1).

Regarding claim 6, the combination of Park and Thomas teaches the magnetic therapy device according to claim 1, wherein the impedance load device comprises a circuit board having at least one resistor (see Thomas, para. [0064], 58 Ohms). 
The combination of Park and Thomas is silent to teaching that comprising at least one capacitor.
In the same field of endeavor, Becker teaches a device comprising at least one capacitor (see Becker, fig. 2, para. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Park and Thomas in order to provide and improve the therapeutic signal and frequencies (See Becker, para. [0010-11]). 

Regarding claim 8, the combination of Park and Thomas teaches the magnetic therapy device according to claim 1. 
The combination of Park and Thomas is silent to teaching that wherein the interface comprises a phono jack.
In the same field of endeavor, Becker teaches a device wherein the interface comprises a phono jack (see Becker, fig. 8, para. [0099], headset 82).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Park and Thomas in order to provide and improve the therapeutic signal and frequencies (See Becker, para. [0010-11]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,806,942 B2 and claims 1-19 of U.S. Patent No. 11,344,741. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims a broader scope of the invention which is taught by claims in ‘942 Patent and/or claims in ‘741 Patent.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The examiner submits that the application is a child application of 15/809,689. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/Primary Examiner, Art Unit 2648